—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 29, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Board found that claimant left her position as an executive secretary in order to pursue other job interviews and that she did not request leave time on the final occasion before she made her decision to quit her job. Instead, she simply concluded that her employer would not grant her enough time off. The Board concluded that, under the circumstances, claimant’s leaving in order to search for other work *913was for personal and noncompelling reasons and that she voluntarily left her employment without good cause. Insofar as there is substantial evidence in the record to support the Board’s decision, it must be upheld. Claimant’s procedural arguments have been considered and rejected.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.